Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to Patent Application field 05/01/2020 in light of the preliminary amendments filed 05/01/2020; Claim(s) 1-14 are pending. Claim(s) 1 and 7 are independent. Claim(s) 13-14 have been amended. Claim 15 is cancelled. It is noted the current patent application is a national stage entry of PCT/CN2019/091755, International Filing Date: 06/18/2019; claims foreign priority to 201810691065.3, filed 06/28/2018. Also Examiner is acknowledged the amendments to the specifications filed 05/0/2020.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 05/01/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-12 fail to recite statutory subject matter, as defined in 35 U.S.C. 101, because:
	Claims 7-12 as drafted including the limitations said, “An apparatus for input prediction....” The current specification merely stated... an apparatus for input prediction...without defining the apparatus is software and/or hardware. Thus it will be interpreted in its broadest reasonable sense as a software means, which is the case here. 
Accordingly, Claims 7-12 fail to recite statutory subject matter, as defined in 35 U.S.C. 101.
In the interest of compact prosecution, the application is further examined against the prior art, as stated below, upon the assumption that the applicants may overcome the above stated rejections under 35 U.S.C. 101 






     Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5, 7-9, 11 and 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al., (“US 20170192956 A1” filed 12/30/2016 [hereinafter “Kaiser”], in view of Le et al., (“US 20190340236 A1” Continuation of PCT/US2018/028618 filed 04/20/2018- Provisional 62/488,013 filed 04/20/2017- [hereinafter “Le”], further in view of Soltau et al., (“US 20180174576 A1” filed 12/07/2017 [hereinafter “Soltau”],
Independent Claim 1 Kaiser teaches: A method for input prediction, comprising: obtaining an input current text;...inputting the current text and the first state parameter into the recurrent neural network, and determining a state parameter of the current text through the recurrent neural network according to the first state parameter; and determining a predicted text of the current text from the word library according to the state parameter of the current text; (see the Abstract  and Para(s) 3-4, 14-17 and 21-24, describing a method relates to obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the hidden state ...; and determining a predicted text of the current text from a pre-determined vocabulary...wherein neural networks are machine learning models that employ one or more layers of nonlinear units to predict an output for a received input. Some neural networks include one or more hidden layers in addition to an output layer. The output of each hidden layer is used as input to the next layer in the network, i.e., the next hidden layer or the output layer. Each layer of the network generates an output from a received input in accordance with current values of a respective set of parameters... Generating the system output includes determining, from the final internal state, a respective answer score for each of multiple possible answers to the question. An answer is selected from the possible answers using the answer scores...)
In the BRI [Broadest Reasonably Interpretation] is recognized as ... first state parameter into the recurrent neural network, and determining a state parameter of the current text through the recurrent neural network according to the first state parameter...as claimed.
Kaiser further teaches...the recurrent neural network is trained with a preset word library; the word library is used to store word...; (Para(s) 49, 28-32, describing the text sequences in a set of training data, i.e., a set of inputs for which the linearized representation that should be predicted by the system is known, in order to train the encoder LSTM neural network and the attention-based decoder LSTM neural network, i.e., to determine trained values for the parameters of the encoder LSTM neural network and the attention-based decoder LSTM neural network. Because the components of the system are entirely differentiable, the processes 200 and 300 can be performed repeatedly on inputs selected from a set of training data as part of a conventional machine learning training technique to train the neural networks, e.g., a backpropagation through time training technique... Also it is noted LSTM neural network is generated a linearized representation of a parse tree for the input text segment.... The linearized representation is a sequence of symbols from a predetermined vocabulary of parse tree symbols arranged according to an output order...Also in Para(s) 5-6, further mentions each LSTM memory block can include one or more cells that each include an input gate, a forget gate, and an output gate that allow the cell to store previous states for the cell, e.g., for use in generating a current activation or to be provided to other components of the LSTM neural network...wherein generating a parse tree for an input text segment using long short-term memory (LSTM) neural networks. Generally, the parse tree is a tree that represents the syntactic structure of the text segment according to a context-free grammar...)
In the BRI, is recognized as recurrent neural network is trained with a preset word library; the word library is used to store word as claimed.
It is noted Kaiser describes a method obtaining an input text segment and arranged according to an input order. The inputs are processed in the input text segment using an encoder long short term memory (LSTM) neural network (110) to generate a respective encoder hidden state for each input in the input text segment. The respective encoder hidden states are processed for the inputs in the input text segment using an attention-based decoder LSTM neural network (120) to generate a linearized representation of a parse tree for the input text segment... However, Kaiser does not expressly teach the limitation said, ... obtaining a first state parameter of a first text from a cache, wherein the first text is a previous text of the current text; the first state parameter is determined through a preset recurrent neural network according to the first text and a state parameter of a previous text of the first text;...But the combination of Kaiser and Le teach these limitations (in Le Para(s) 2-3 and 16-23, 45, 50-56, 68, 74 and 81-88 describing a recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence. In particular, a recurrent neural network can use some or all of the internal state of the network from a previous time step in computing an output at a current time step. An example of a recurrent neural network is a long short term memory (LSTM) neural network that includes one or more LSTM memory blocks. Each LSTM memory block can include one or more cells that each include an input gate, a forget gate, and an output gate that allow the cell to store previous states for the cell, e.g., for use in generating a current activation or to be provided to other components of the LSTM neural network...wherein the recurrent neural network is an attention-based recurrent neural network, and updating the current internal state comprises determining an attention vector over previously-processed tokens... the tokens include sentences or other multi-word text segments...  For example, the system may provide the final internal state of the recurrent neural network as an input to a prediction neural network. The prediction neural network is configured to process the final internal state in accordance with current values of prediction neural network parameters to generate as output a set of output scores....The system can generate the jump scores by providing the updated internal state of the recurrent neural network (e.g., as determined in 308) as an input to a jump prediction neural network. The jump prediction neural network is configured to process the updated internal state of the recurrent neural network in accordance with current values of jump prediction neural network parameters to generate as output the set of jump scores. ....) In the BRI, is recognized as ... a first state parameter of a first text from a cache, wherein the first text is a previous text of the current text; the first state parameter is determined through a preset recurrent neural network...as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., to include a means said ... obtaining a first state parameter of a first text from a cache, wherein the first text is a previous text of the current text; the first state parameter is determined through a preset recurrent neural network according to the first text and a state parameter of a previous text of the first text;... as taught by Le, that is able to process text sequences to effectively generate corresponding outputs (e.g., predicted topics of the text sequences) ...[In Le Para 27]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
In addition, Kaiser’s method relates to obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the hidden state, in view of Le’s recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence. 
However, Kaiser and Le do not expressly teach the limitation said...the recurrent neural network is trained with a preset word library; the word library is used to store word... But the combination of Kaiser and Le and Soltau  teach these limitations (in Soltau Para(s) 9-14, 39-40, 71-72 and 84 describing the recurrent neural network is trained with a preset word library; the word library is used to store word...wherein the trained recurrent neural network outputs indicating whole word probabilities...wherein each set of output values includes a probability of occurrence for each of multiple words in a vocabulary and a set of probability scores that includes a probability score for each word in the predetermined set of words for each of multiple time steps...and stored in ASR server...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., in view of Le’s recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence,  to include a means said ... the recurrent neural network is trained with a preset word library; the word library is used to store word... as taught by Soltau, that provided powerful neural network models; which can be used with large amounts of training data; that can build a neural speech recognizer (NSR) that can be trained end-to-end and can recognize words... perform better, in terms of word error rate, than a strong, more complex, state-of-the-art baseline with sub-word units [Soltau Para(s) 27 and 17]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 2 Kaiser and Le further teaches: further comprising: wherein, after determining a state parameter of the current text, the method further comprises: storing the state parameter of the current text in the cache; (the Abstract, describing the input text segment using an encoder long short term memory (LSTM) neural network (110) to generate a respective encoder hidden state for each input in the input text segment. The respective encoder hidden states are processed for the inputs in the input text segment using an attention-based decoder LSTM neural network (120) to generate a linearized representation of a parse tree for the input text segment...Also (Para(s) 49, 28-32, describing the text sequences in a set of training data, i.e., a set of inputs for which the linearized representation that should be predicted by the system is known, in order to train the encoder LSTM neural network and the attention-based decoder LSTM neural network, i.e., to determine trained values for the parameters of the encoder LSTM neural network and the attention-based decoder LSTM neural network...)
In the BRI, is recognized as ... storing the state parameter of the current text in the cache...as claimed.

Claim 3 Kaiser and Le further teaches: wherein, determining a predicted text of the current text from the word library according to the state parameter of the current text comprises: determining word scores for words in the word library according to the state parameter of the current text; selecting target words from the words in the word library according to the word scores; and determining a predicted text of the current text according to the target words; (in Soltau Para 50, describing the recurrent neural network may be trained using asynchronous stochastic gradient descent (ASGD) with a large number of machines; the word acoustic models performed better when initialized using the parameters from hidden states of phone models...Also in  Para(s) 9-14, 39-40, 71-72 and 84 describing the recurrent neural network is trained with a preset word library; the word library is used to store word...wherein the trained recurrent neural network outputs indicating whole word probabilities...wherein each set of output values includes a probability of occurrence for each of multiple words in a vocabulary and a set of probability scores that includes a probability score for each word in the predetermined set of words for each of multiple time steps...and stored in ASR server...where selecting target words from the words in the word library according to the word scores; and determining a predicted text of the current text according to the target words...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., in view of Le’s recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence,  to include a means said herein, determining a predicted text of the current text from the word library according to the state parameter of the current text comprises: determining word scores for words in the word library according to the state parameter of the current text; selecting target words from the words in the word library according to the word scores; and determining a predicted text of the current text according to the target word... as taught by Soltau, that provided powerful neural network models; which can be used with large amounts of training data; that can build a neural speech recognizer (NSR) that can be trained end-to-end and can recognize words... perform better, in terms of word error rate, than a strong, more complex, state-of-the-art baseline with sub-word units [Soltau Para(s) 27 and 17]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 5 Kaiser, Le and Soltau further teach: wherein, determining a state parameter of the current text through a recurrent neural network according to the first state parameter comprises: determining the state parameter of the current text according to network parameters for the operation of the recurrent neural network and the first state parameter; (see the Abstract  and Para(s) 3-4, 14-17 and 21-24, describing a method relates to obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the hidden state ...; and determining a predicted text of the current text from a pre-determined vocabulary...wherein neural networks are machine learning models that employ one or more layers of nonlinear units to predict an output for a received input. Some neural networks include one or more hidden layers in addition to an output layer. The output of each hidden layer is used as input to the next layer in the network, i.e., the next hidden layer or the output layer. Each layer of the network generates an output from a received input in accordance with current values of a respective set of parameters... Generating the system output includes determining, from the final internal state, a respective answer score for each of multiple possible answers to the question. An answer is selected from the possible answers using the answer scores...) In the BRI [Broadest Reasonably Interpretation] is recognized as determining the state parameter as claimed.
Kaiser, Le and Soltau further teach... wherein, the network parameters for the operation of the recurrent neural network are obtained in the following manner:  obtaining network parameters when training of the recurrent neural network is completed; and performing integer approximation on fractional parameters in the network parameters when the training is completed, and taking network parameters subjected to the integer approximation as the network parameters for the operation of the recurrent neural network...; (see the Abstract  and Para(s) 3-4, 14-17 and 21-24, describing a method relates to obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the hidden state ...; and determining a predicted text of the current text from a pre-determined vocabulary...wherein neural networks are machine learning models that employ one or more layers of nonlinear units to predict an output for a received input. Some neural networks include one or more hidden layers in addition to an output layer. The output of each hidden layer is used as input to the next layer in the network, i.e., the next hidden layer or the output layer. Each layer of the network generates an output from a received input in accordance with current values of a respective set of parameters... Generating the system output includes determining, from the final internal state, a respective answer score for each of multiple possible answers to the question. An answer is selected from the possible answers using the answer scores... Also in Para(s) 2-3 and 6, further mentions recurrent neural network is a neural network that receives an input sequence and generates an output sequence from the input sequence. In particular, a recurrent neural network can use some or all of the internal state of the network from a previous time step in computing an output at a current time step... Neural networks are machine learning models that employ one or more layers of nonlinear units to predict an output for a received input...that implemented as computer programs on one or more computers in one or more locations can generate a parse tree for an input text segment using long short-term memory (LSTM) neural networks. Generally, the parse tree is a tree that represents the syntactic structure of the text segment according to a context-free grammar...Also in Para 19, describing the encoder LSTM neural network 110 has been configured, e.g., through training, to process each input in a given input text segment to generate the hidden states for the inputs in the input text segment in accordance with a set of parameters....) In the BRI, is recognized as...performing integer approximation on fractional parameters in the network parameters when the training is completed, and taking network parameters subjected to the integer approximation as the network parameters....as claimed.

Regarding Claim(s) 7-8 and 11 respectively is/are fully incorporated similar subject of claim(s) 1-2 and 5 respectively cited above.

Claim 9 Kaiser and Le further teaches: wherein, the text predicting module comprises: a first determining sub-module configured for determining word scores for words in the word library according to the state parameter of the current text; a selecting sub-module configured for selecting target words from the words in the word library according to the word scores; and a second determining sub-module, configured for determining a predicted text of the current text according to the target words; (in Soltau Para 50, describing the recurrent neural network may be trained using asynchronous stochastic gradient descent (ASGD) with a large number of machines; the word acoustic models performed better when initialized using the parameters from hidden states of phone models...Also in  Para(s) 9-14, 39-40, 71-72 and 84 describing the recurrent neural network is trained with a preset word library; the word library is used to store word...wherein the trained recurrent neural network outputs indicating whole word probabilities...wherein each set of output values includes a probability of occurrence for each of multiple words in a vocabulary and a set of probability scores that includes a probability score for each word in the predetermined set of words for each of multiple time steps...and stored in ASR server...where selecting target words from the words in the word library according to the word scores; and determining a predicted text of the current text according to the target words...) in the BRI; is recognized as... first determining sub-module configured for determining word scores for words in the word library... as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., in view of Le’s recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence,  to include a means said herein, determining a predicted text of the current text from the word library according to the state parameter of the current text comprises: determining word scores for words in the word library according to the state parameter of the current text; selecting target words from the words in the word library according to the word scores; and determining a predicted text of the current text according to the target word... as taught by Soltau, that provided powerful neural network models; which can be used with large amounts of training data; that can build a neural speech recognizer (NSR) that can be trained end-to-end and can recognize words... perform better, in terms of word error rate, than a strong, more complex, state-of-the-art baseline with sub-word units [Soltau Para(s) 27 and 17]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 13 is/are fully incorporated similar subject of claim 1 cited above, and is similarly rejected along the same rationale, and further in view of Kaiser Para(s) 51-57, describing an electronic device comprising a processor, a communication interface, a memory, and a communication bus, wherein the processor, the communication interface, and the memory communicate with each other through the communication bus; the memory is configured for storing a computer program; and the processor is configured for executing the computer program stored in the memory to perform the input prediction method.

Regarding Claim 14 is/are fully incorporated similar subject of claim 1 cited above, and is similarly rejected along the same rationale, and further in view of Kaiser Para(s) 51-57, describing a non-transitory computer-readable storage medium having a computer program stored thereon which, when executed by a processor, performs the input prediction method.

Claim(s) 4 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al., (“US 20170192956 A1” filed 12/30/2016 [hereinafter “Kaiser”], in view of Le et al., (“US 20190340236 A1” Continuation of PCT/US2018/028618 filed 04/20/2018- Provisional 62/488,013 filed 04/20/2017- [hereinafter “Le”], further in view of Soltau et al., (“US 20180174576 A1” filed 12/07/2017 [hereinafter “Soltau”], and further in view of  Ushio et al., (“US 20180046614 A1” filed 08/01/2017 [hereinafter “Ushio”],
Claim 4 Kaiser and Le and Soltau further teaches: ... obtaining word scores for words in the word library determined in the input prediction of the first text... (in Soltau Para(s) 9-14, 39-40, 71-72 and 84 describing each set of output values includes a probability of occurrence for each of multiple words in a vocabulary and a set of probability scores that includes a probability score for each word in the predetermined set of words for each of multiple time steps...and stored in ASR server...).
 Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., in view of Le’s recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence,  to include a means said ... obtaining word scores for words in the word library determined in the input prediction of the first text..... as taught by Soltau, that provided powerful neural network models; which can be used with large amounts of training data; that can build a neural speech recognizer (NSR) that can be trained end-to-end and can recognize words... perform better, in terms of word error rate, than a strong, more complex, state-of-the-art baseline with sub-word units [Soltau Para(s) 27 and 17]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.
However, Kaiser and Le and Soltau do not expressly teach the limitations said wherein, determining a predicted text of the current text according to the target words comprises: matching the current text with morphemes in a preset dictionary library respectively, and taking morphemes in the dictionary library that match the current text as candidate morphemes that are similar to the current text, wherein, the dictionary library is used to store mophemes; .... determining scores for the candidate morphemes from the word scores for words in the word library determined in the input prediction of the first text; and selecting the predicted text of the current text from the target words and candidate morphemes according to word scores for the target words and the scores for the candidate morphemes. 
But the combination of Kaiser and Le and Soltau and Ushio teach these limitations (in Ushio Para 2, describing a dialogue act estimation technique for estimating a dialogue act meant by an utterance of a user... to learn a language feature of a word or phrase having a high occurrence frequency and contributing to a dialogue act by using a corpus in which dialogue acts are defined for utterances on an utterance-by-utterance basis... use a neural network to learn a dialogue act dependent on a context based on context information associated with a previous utterance...Further in Ushio Para(s) 35 and 73-84, further mentions matching the current text with morphemes in a corpus in which dialogue acts are defined for utterances on an utterance-by-utterance basis (in the BRI as respectively), and taking morphemes in the dictionary library that match the current text as candidate morphemes that are similar to the current text, wherein, the dictionary library is used to store mophemes; .... determining scores for the candidate morphemes from the word scores for words in the word library determined in the input prediction of the first text; and selecting the predicted text of the current text from the target words and candidate morphemes according to word scores for the target words and the scores for the candidate morphemes...)
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., in view of Le’s recurrent neural network is a neural network that receives an input sequence and generates/predicts an output sequence from the input sequence,  and further in view of Soltau’s word scores for words in the word library according to the state parameter of the current text; selecting target words from the words in the word library according to the word scores; and determining a predicted text of the current text according to the target word... to include a means said matching the current text with morphemes in a preset dictionary library respectively, and taking morphemes in the dictionary library that match the current text as candidate morphemes that are similar to the current text, wherein, the dictionary library is used to store mophemes; .... determining scores for the candidate morphemes from the word scores for words in the word library determined in the input prediction of the first text; and selecting the predicted text of the current text from the target words and candidate morphemes according to word scores for the target words and the scores for the candidate morphemes... as taught by Ushio, that provided a system to learn a language feature of a word or phrase having a high occurrence frequency and contributing to a dialogue act by using a corpus in which dialogue acts are defined for utterances on an utterance-by-utterance basis. It has also been proposed to use a neural network to learn a dialogue act dependent on a context based on context information associated with a previous utterance... that a sufficiently large amount of training data is provided in a learning process and thus it is achieve a high enough accuracy [In Ushio Para(s) 2-3]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 10 is/are fully incorporated similar subject of claim 4 cited above.


Claim(s) 6 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al., (“US 20170192956 A1” filed 12/30/2016 [hereinafter “Kaiser”], in view of Le et al., (“US 20190340236 A1” Continuation of PCT/US2018/028618 filed 04/20/2018- Provisional 62/488,013 filed 04/20/2017- [hereinafter “Le”], further in view of Soltau et al., (“US 20180174576 A1” filed 12/07/2017 [hereinafter “Soltau”], and further in view of  Kawazoe et al., (“US 20080126092 A1” filed 02/22/2006 [hereinafter “Kawazoe”],
Claim 6 Kaiser and Le and Soltau further teaches: ... the method is applied to a client, and an installation file of the client is obtained by the following operations: obtaining an initial installation file generated according to original codes of the client, and obtaining an operation function in the original codes of the client;... (In Le Para(s) 94-100 describing the method is applied to a client, and an installation file of the client is obtained by the following operations: obtaining an initial installation file generated according to original codes of the client, and obtaining an operation function in the original codes of the client...).
 Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Kaiser’s obtaining an input current text and predicting the output of the current input text/word... and determining a state ...of the current text through the recurrent neural network according to the state..., in view of Soltau’s obtaining word scores for words in the word library determined in the input prediction of the first text, to include a means said, ... the method is applied to a client, and an installation file of the client is obtained by the following operations: obtaining an initial installation file generated according to original codes of the client, and obtaining an operation function in the original codes of the client;...as taught by Le, that can build a neural speech recognizer (NSR) that can be trained end-to-end and can recognize words... perform better, in terms of word error rate, than a strong, more complex, state-of-the-art baseline with sub-word units [Soltau Para(s) 27 and 17]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Regarding Claim 12 is/are fully incorporated similar subject of claim 6 cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ganu et al., (“US 10,3870,236 B1” filed 09/22/2017, describing system and methods are disclosed to implement a machine learning system that is trained to assign annotations to text fragments in an unstructured sequence of text. The system employs a neural model that includes an encoder recurrent neural network (RNN) and a decoder RNN. The input text sequence is encoded by the encoder RNN into successive encoder hidden states. The encoder hidden states are then decoded by the decoder RNN to produce a sequence of annotations for text fragments within the text sequence. In embodiments, the system employs a fixed-attention window during the decoding phase to focus on a subset of encoder hidden states to generate the annotations; (the Abstract and C2 L35-67).
Pollet et al., (“US 20180096677 A1” filed 07/12/2017, describing synthesizing speech or other audio based on input data. Additionally, aspects of the disclosure are related to using one or more recurrent neural networks. For example, a computing device may receive text input; may determine features based on the text input; may provide the features as input to an recurrent neural network; may determine embedded data from one or more activations of a hidden layer of the recurrent neural network; may determine speech data based on a speech unit search that attempts to select, from a database, speech units based on the embedded data; and may generate speech output based on the speech data (the Abstract and Para(s) 7-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUOC A TRAN/Primary Examiner, Art Unit 2177